Exhibit 10.2

INTREXON CORPORATION

ANNUAL EXECUTIVE INCENTIVE PLAN

THIS ANNUAL EXECUTIVE INCENTIVE PLAN (this “Plan”) of Intrexon Corporation, a
Virginia corporation (the “Company”), for the benefit of the eligible employees
described herein, is adopted as of the 29th day of April, 2015.

WITNESSETH:

WHEREAS, the Compensation Committee of the Board of Directors of the Company
approved the Plan and submitted it to the Board of Directors of the Company for
approval; and

WHEREAS, the Compensation Committee recommended that the Board of Directors of
the Company approve the Plan; and

WHEREAS, the Board of Directors of the Company approved the Plan as set forth
herein and appointed the Compensation Committee of the Board of Directors of the
Company to administer the Plan.

NOW, THEREFORE, the Company hereby establishes the Plan as set forth below.

 

1. STATEMENT OF PURPOSE

1.1 Statement of Purpose. The purpose of the Plan is to encourage the creation
of shareholder value by establishing a direct link between Corporate Performance
Objectives (as defined below) achieved and the incentive compensation of
Participants in the Plan.

Participants contribute to the success of the Company and its Subsidiaries (as
defined below) through the application of their skills and experience in
fulfilling the responsibilities associated with their positions. The Company and
its Subsidiaries desire to benefit from the contributions of the Participants
and to provide an incentive bonus plan that encourages the sustained creation of
shareholder value.

 

2. DEFINITIONS

2.1 Definitions. Capitalized terms used in the Plan shall have the following
meanings:

“Average Market Value” means the average of the Market Share Price per share of
Common Stock for the applicable thirty (30) calendar days ending on the
specified date, as reported by Bloomberg or such other authoritative source as
the Committee may determine.

“Beginning Average Market Value” means the Average Market Value based on the
last thirty (30) calendar days ending prior to the beginning of the Bonus
Period.

“Beginning Market Capitalization” means the product of the Beginning Average
Market Value multiplied by the number of outstanding shares of Common Stock on
the last calendar day prior to the beginning of the Bonus Period.

“Board” means the Board of Directors of the Company.

“Bonus Award” means the Participant’s bonus, if any, for the Bonus Period
determined in accordance with this Plan.



--------------------------------------------------------------------------------

“Bonus Period” means the period beginning January 1 and ending December 31 of
the calendar year, in respect of which the Corporate Performance Objectives are
measured and the Participants’ Bonus Awards, if any, are to be determined.

“Bonus Pool” means the total dollar amount determined in accordance with
Section 5.2 based on the Corporate Performance Objectives achieved for the Bonus
Period, which will fund the Plan for that Bonus Period and be available for
Bonus Awards to be made to the Participants.

“Cause” has the same definition as under any employment or service agreement
between the Employer and the Participant or, if no such employment or service
agreement exists or if such employment or service agreement does not contain any
such definition, Cause means (i) the Participant’s willful and repeated failure
to comply with the lawful directives of the Board of Directors of the Company or
any of its Subsidiaries or any supervisory personnel of the Participant,
(ii) any criminal act or act of dishonesty or willful misconduct by the
Participant that has a material adverse effect on the property, operations,
business or reputation of the Company or any of its Subsidiaries (willful for
purposes of this definition, shall mean done, or omitted to be done, by the
Participant in bad faith and without reasonable belief that the Participant’s
action or omission was in the best interest of the Company or any Subsidiary),
(iii) the material breach by the Participant of the terms of any
confidentiality, non-competition, non-solicitation or other such agreement that
the Participant has with the Company or any of its Subsidiaries or of any duty
the Participant owes the Company or any Subsidiary, (iv) acts by the Participant
of willful malfeasance or gross negligence in a matter of material importance to
the Company or any of its Subsidiaries, (v) any act of fraud, embezzlement,
theft, misappropriation or misuse by the Participant of the funds or property of
the Company or any Subsidiary, (vi) any falsification by the Participant of any
record or report in connection with the Participant’s duties and obligations to
the Company or any Subsidiary, (vii) the Participant’s sexual harassment of any
other employee(s) of the Company or any Subsidiary, (viii) the breach by the
Participant of any fiduciary duty owed the Company or any Subsidiary, (ix) the
Participant being indicted for a felony that has a material adverse effect on
the property, operations, business or reputation of the Company or any
Subsidiary or being convicted of any other felony or plea of guilty or nolo
contendre to any other felony or (x) any other action that may damage the image
of the Company’s or an Subsidiary’s business or their or its standing in the
industry, including but not limited to the possession, use or sale of illegal
drugs, the abuse of alcohol or prescribed medication, or any other act or
omission which the Company or an Subsidiary considers to be a violation of
Federal, state or local law or regulations other than a simple traffic
violation. For purposes of the Plan, other than where the definition of Cause is
determined under any employment or service agreement between the Company or any
Subsidiary and the Participant, in which case such employment or service
agreement shall control, in no event shall any termination of employment or
service be deemed for Cause unless the Company’s Chief Executive Officer
concludes that the situation warrants a determination that the Participant’s
employment or service terminated for Cause; in the case of the Chief Executive
Officer, any determination that the Chief Executive Officer’s employment
terminated for Cause shall be made by the Board acting without the Chief
Executive Officer.

“Change in Control” means the occurrence of any of the following events:

(a) The accumulation in any number of related or unrelated transactions by any
Person of beneficial ownership (as such term is used in Rule 13d-3 promulgated
under the Exchange Act) of more than fifty percent (50%) of the combined voting
power of the Company’s voting stock; provided that for purposes of this
subsection (a), a Change in Control will not be

 

2



--------------------------------------------------------------------------------

deemed to have occurred if the accumulation of more than fifty percent (50%) of
the voting power of the Company’s voting stock results from any acquisition of
voting stock (i) directly from the Company that is approved by the Incumbent
Board, (ii) by the Company, (iii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, or (iv) by any
Person pursuant to a merger, consolidation, reorganization or other transaction
(a “Business Combination”) that would not cause a Change in Control under
subsections (b), (c) or (d) below; or

(b) Consummation of a Business Combination, unless, immediately following that
Business Combination, (i) all or substantially all of the Persons who were the
beneficial owners of the voting stock of the Company immediately prior to that
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the then outstanding shares of common stock and more than fifty
percent (50%) of the combined voting power of the then outstanding voting stock
entitled to vote generally in the election of directors of the entity resulting
from that Business Combination (including, without limitation, an entity that as
a result of that Business Combination owns the Company or all or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions relative to each other as their ownership,
immediately prior to that Business Combination, of the voting stock of the
Company, or

(c) A sale or other disposition of all or substantially all of the assets of the
Company, except pursuant to a Business Combination that would not cause a Change
in Control under subsections (b) above or (d) below; or

(d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Combination that would
not cause a Change in Control under subsections (b) and (c) above; or

(e) The acquisition by any Person, directly or indirectly, of the power to
direct or cause the direction of the management and policies of the Company
(i) through the ownership of securities which provide the holder with such
power, excluding voting rights attendant with such securities, or (ii) by
contract; provided that a Change in Control will not be deemed to have occurred
if such power was acquired (x) directly from the Company in a transaction
approved by the Incumbent Board, (y) by an employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary or (z) by any
person pursuant to a Business Combination that would not cause a Change in
Control under subsections (b), (c) or (d) above; or

(f) During any period of two consecutive years, the Incumbent Board ceases to
constitute a majority of the Board.

Notwithstanding the foregoing, a Change in Control shall not include any
accumulation of beneficial ownership or any Business Combination pursuant to
which more than fifty percent (50%) of the beneficial ownership of the combined
voting power of the Company’s voting stock is owned by (i) Randal J. Kirk, his
spouse, his descendants and the spouses of his descendants, (ii) trusts and
other entities established generally for the benefit of Randal J. Kirk, his
spouse, his descendants and the spouses of his descendants, (iii) NEWVA Capital
Partners, LP, New River Management IV, LP., New River Management V, LP,
Kirkfield, L.L.C., RJK, L.L.C., Third Security Staff 2001 LLC and any related
funds, investors or entities, and/or (iv) any entities established by any of the
foregoing.

“Code” means the Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

“Committee” means the Compensation Committee of the Board or such other
Committee as the Board may appoint from time to time to administer the Plan, or
the Board itself if no Compensation Committee or other appointed Committee
exists.

“Common Stock” means the common stock, no par value per share, of the Company.

“Corporate Performance Objectives” means such Corporate Performance Objectives,
in such amounts, as the Committee shall determine in its sole discretion for the
Bonus Period, which must be achieved for the Bonus Pool and the Participant’s
Bonus Award to be greater than zero (0). The Committee may establish Corporate
Performance Objectives based upon (and not by way of limitation) any of the
following business criteria: (a) Market Cap Growth, (b) revenue, (c) earnings
before interest, taxes, depreciation and amortization (“EBITDA”) or adjusted
EBITDA as consistently defined for purposes of the Company’s normal earnings
releases, (d) cash earnings (earnings before amortization of intangibles),
(e) operating income (before or after taxes), (f) pre-or after-tax income
(before or after allocation of corporate overhead and bonus), (g) earnings per
share, (h) net cash flow, (i) net cash flow per share, (j) net earnings,
(k) return on equity, (l) return on total capital, (m) return on sales,
(n) return on net assets employed, (o) return on assets or net assets, (p) total
shareholder return, (q) improvement in or attainment of expense levels and/or
cost recovery levels, (r) improvement in or attainment of working capital
levels, (s) net sales, (t) revenue growth or product revenue growth, (u) return
on equity, (v) appreciation in and/or maintenance of the price of the shares of
Common, (w) market share, (x) gross profits, (y) comparisons with various stock
market indices; (z) reductions in cost, (aa) cash flow or cash flow per share
(before or after dividends), (bb) return on capital (including return on total
capital or return on invested capital), (cc) cash flow return on investments;
(dd) improvement in or attainment of expense levels or working capital levels,
(ee) shareholder equity and (ff) any other objective business criteria that the
Committee may determine appropriate. The business criteria above, may be related
to a specific customer or group of customers or products or geographic region.
The form of the performance conditions may be measured on a Company, Subsidiary,
product, division, business unit, service line, segment or geographic basis,
individually, alternatively or in any combination, subset or component thereof.
Performance goals may include one or more of the foregoing business criteria,
either individually, alternatively or any combination, subset or component.
Performance goals may reflect absolute performance or a relative comparison of
the performance to the performance of a peer group or index or other external
measure of the selected business criteria. Profits, earnings and revenues used
for any performance condition measurement may exclude any extraordinary or
non-recurring items. The performance conditions may, but need not, be based upon
an increase or positive result under the aforementioned business criteria and
could include, for example and not by way of limitation, maintaining the status
quo or limiting the economic losses (measured, in each case, by reference to the
specific business criteria). The performance conditions may not include solely
the mere continued employment of the Participant. However, the Award may become
exercisable, nonforfeitable and transferable or earned and payable contingent on
the Participant’s continued employment or service, and/or employment or service
at the time the Award becomes exercisable, nonforfeitable and transferable or
earned and payable, in addition to the performance conditions described above.
The Committee shall have the sole discretion to select one or more periods of
time over which the attainment of one or more of the foregoing performance
conditions will be measured for the purpose of determining a Participant’s right
to, and the settlement of, an Award that will become exercisable, nonforfeitable
and transferable or earned and payable based on performance conditions. The
Committee shall adjust the Corporate Performance Objectives as the

 

4



--------------------------------------------------------------------------------

Committee in its sole discretion may determine is appropriate in the event of
unbudgeted acquisitions or divestitures or other unexpected fundamental changes
in the business of the Company, any Subsidiary, any business unit or any product
to fairly and equitably determine the Bonus Awards and to prevent any
inappropriate enlargement or dilution of the Bonus Awards. In that respect, the
Corporate Performance Objectives may be adjusted to reflect, by way of example
and not of limitation, (i) unanticipated asset write-downs or impairment
charges, (ii) litigation or claim judgments or settlements thereof,
(iii) changes in tax laws, accounting principles or other laws or provisions
affecting reported results, (iv) accruals for reorganization or restructuring
programs, or extraordinary non-reoccurring items as described in Accounting
Principles Board Opinion No. 30 or as described in management’s discussion and
analysis of the financial condition and results of operations appearing in the
Company’s Annual Report on Form 10-K for the applicable year or as identified in
the financial statements, the notes to the financial statements or other
securities law filings (each as defined by generally accepted accounting
principles), (v) acquisitions, dispositions or discontinued operations or
(vi) foreign exchange gains or losses.

“Disability” has the same definition as under any employment or service
agreement between the Employer and the Participant or, if no such employment or
service agreement exists or if such employment or service agreement does not
contain any such definition, Disability means any physical or mental condition
that would qualify the Participant for a disability under any long-term
disability plan maintained by the Company or any Subsidiary that is applicable
to such Participant.

“Distribution” means the payment of the Bonus Award under the Plan.

“Distribution Date” means the date on which the Distribution occurs.

“Effective Date” means January 1, 2015.

“Eligible Employee” means any Employee who the Committee determines to be within
a select group of management or key employees of the Company or any Subsidiary
of the Company, including without limitation any officers of the Company or any
Subsidiary of the Company subject to Section 16(b) of the Exchange Act.

“Employee” means a common law employee of an Employer who is classified as
“exempt” on the Employer’s payroll, personnel or tax records. A common law
employee of an Employer only includes an individual who renders personal
services to the Employer and who, in accordance with the established payroll,
accounting and personnel policies of the Employer, is characterized by the
Employer as an “exempt” common law employee. An Employee does not include
(i) any person whom the Employer has identified on its payroll, personnel or tax
records as an independent contractor or (ii) any person who has acknowledged in
writing to the Employer that such person is an independent contractor, whether
or not in case of both (i) and (ii) a court, the Internal Revenue Service or any
other authority ultimately determines such classification to be correct or
incorrect as a matter of law or (iii) any person who is classified other than as
“exempt” on the Employer’s payroll, personnel or tax records.

“Employer” means the Company and any Subsidiary of the Company who employs one
or more Eligible Employees.

“Ending Average Market Value” means the Average Market Value based on the last
thirty (30) calendar days ending prior to the end of the Bonus Period.

 

5



--------------------------------------------------------------------------------

“Ending Market Capitalization” means the product of the Ending Average Market
Value multiplied by the number of outstanding shares of Common Stock on the last
calendar day prior to the beginning of the Bonus Period.

“Equity Plan” means the Intrexon Corporation 2013 Omnibus Incentive Plan and any
other plan under which shares of Common Stock may be used to pay Bonus Awards
under the Plan, as the Committee shall designate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Incumbent Board” means a Board of Directors of the Company at least a majority
of whom consist of individuals who either are (a) members of the Company’s Board
of Directors as of the Effective Date of the adoption of this Plan or
(b) members who become members of the Company’s Board of Directors subsequent to
the date of the adoption of this Plan whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of at least two-thirds
(2/3) of the directors then comprising the Incumbent Board (either by specific
vote or by approval of a proxy statement of the Company in which that person is
named as a nominee for director, without objection to that nomination), but
excluding, for that purpose, any individual whose initial assumption of office
occurs as a result of an actual or threatened election contest (within the
meaning of Rule 14a-11 of the Exchange Act) with respect to the election or
removal of directors or other action or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board of Directors of the
Company.

“Market Cap Growth” means the amount, if any, by which the Ending Market
Capitalization exceeds the Beginning Market Capitalization.

“Market Share Price” means the volume-weighted average price per share of Common
Stock as reported under the heading “Bloomberg VWAP” on Bloomberg’s “XON” page
for the specified day (or the last preceding day thereto for which reported), as
reported by Bloomberg or such other authoritative source as the Committee may
determine.

“Participant” means an Eligible Employee who is selected to participate in the
Plan.

“Plan” means this Intrexon Corporation Annual Executive Incentive Plan, in its
current form and as it may be hereafter amended.

“Subsidiary” means any subsidiary corporation, within the meaning of
Section 424(f) of the Code, of the Company.

 

3. ADMINISTRATION OF THE PLAN

3.1 Administration of the Plan. The Committee shall be the sole administrator of
the Plan and shall have full authority to formulate adjustments and make
interpretations under the Plan as it deems appropriate. The Committee shall also
be empowered to make any and all of the determinations not herein specifically
authorized which may be necessary or desirable for the effective administration
of the Plan. Any decision or interpretation of any provision of this Plan
adopted by the Committee shall be final and conclusive. Benefits under this Plan
shall be paid only if the Committee determines, in its sole discretion, that the
Participant or Beneficiary is entitled to them. None of the members of the
Committee shall be liable for any act done or not done in good faith with
respect to this Plan. The Company shall bear all expenses of administering this
Plan.

 

6



--------------------------------------------------------------------------------

4. ELIGIBILITY

4.1 Establishing Participation. The Committee will designate the Eligible
Employees who shall be entitled to participate in the Plan for the Bonus Period.
An Eligible Employee hired or promoted after the Bonus Pool is established for
the Bonus Period may participate in the Plan for that Bonus Period as the
Committee in its sole discretion may designate.

 

5. AMOUNT OF BONUS AWARDS

5.1 Establishment of Bonuses.

(a) Initial Determinations. The Committee shall establish each Eligible Employee
who will participate in the Plan for the Bonus Period. The Committee may
designate an Eligible Employee to participate in the Plan at any time during the
Bonus Period or remove an Eligible Employee from participation in the Plan at
any time during the Bonus Period.

(b) Corporate Performance Objectives. The Committee shall establish the
Corporate Performance Objectives that must be achieved to determine the Bonus
Pool for the Bonus Period. To the extent the Corporate Performance Objectives
are not achieved, the Bonus Pool shall be reduced accordingly. The Committee
shall establish the percentage weighting, if any, to be accorded to each
Corporate Performance Objective. The Committee intends to establish the
Corporate Performance Objectives that must be achieved to determine the Bonus
Pool no later than by the end of the first calendar quarter of the Bonus Period.

The Corporate Performance Objectives may be stated with respect to the Company’s
Market Cap Growth or such other Corporate Performance Objectives and/or any
combination as the Committee may designate. The Corporate Performance Objectives
may not include solely the mere continued employment of the Participant.
However, Bonus Awards may become payable contingent on the Participant’s
continued employment at the time the Bonus Award becomes payable, in addition to
the Corporate Performance Objectives described above.

(c) Individual Performance Levels. The Committee shall establish the individual
performance levels that must be achieved for payment of each Participant’s Bonus
Award for the Bonus Period. The individual performance levels may be established
at the same time as the Committee establishes the Corporate Performance
Objectives or any other time during the Bonus Period or the Committee may
determine each Participant’s Bonus Award after review of the Participant’s
individual performance level for the Bonus Period.

5.2 Calculation of Bonus Awards.

(a) Timing of the Calculation. The calculations necessary to determine the Bonus
Awards for the Bonus Period shall be made no later than the fifteenth day of the
third month following the end of the Bonus Period for which the Bonus Awards are
to be calculated. Such calculation shall be carried out in accordance with this
Section 5.2.

(b) Calculation. Following the end of the Bonus Period, the Bonus Pool and each
Participant’s share of the Bonus Pool shall be determined by the Committee.
Where performance falls between performance goal levels, calculations of the
Bonus Pool may be determined by interpolation. Each Participant’s Bonus Award,
if any, for the Bonus Period shall be the Participant’s share of the Bonus Pool
as the Committee in its sole discretion may determine.

(c) Written Determination. For purposes of the Bonus Awards, the Committee shall
certify in writing whether the Corporate Performance Objectives have been
achieved, the Bonus Pool that is available for Bonus Awards and the share of the
Bonus Pool to be paid to each Participant.

(d) Committee Discretion. Notwithstanding any other provision of the Plan, the
Committee in its sole discretion may increase or decrease (i) the Bonus Pool
that is available for Bonus Awards and/or (ii) the amount of any Bonus Award
payable to any Participant, for the Bonus Period. The Committee may determine
that the Participant’s individual performance for the Bonus Period warranted a
Bonus Award that is greater than the Bonus Award otherwise payable from the
Bonus Pool or that is less than the share of the Bonus Pool which the Committee
may have allocated to the Participant. The Committee, in its sole discretion,
may elect to pay no Bonus Awards for the Bonus Period or to pay Bonus Awards to
some Participants but not others, and the allocation of a Bonus Award to any one
Participant does not entitle any other Participant to a Bonus Award for the same
Bonus Period.

 

7



--------------------------------------------------------------------------------

6. PAYMENT OF AWARDS

6.1 Eligibility for Payment. Except as otherwise set forth in Section 7.1 of
this Plan, Bonus Awards shall not be paid to any Participant who is not employed
by an Employer on the date the Distribution is to be made, and a Participant who
terminates employment with all Employers shall not be eligible to receive any
Distribution for (i) the Bonus Period that includes such termination of
employment, (ii) any prior Bonus Period to the extent not paid before such
termination of employment nor (iii) any future Bonus Periods.

6.2 Timing of Payment. Any Distribution to be paid for a Bonus Period shall be
paid no later than the 15th day of the third month following the end of the
Bonus Period.

6.3 Payment of Award. The amount of the Bonus Award to be paid pursuant to this
Section 6 to a Participant shall be paid in one lump sum cash payment by the
Employer. Notwithstanding the foregoing, the Participant’s Bonus Award or any
portion thereof may be paid in whole shares of Common Stock, as the Committee in
its sole discretion may determine. In the event part or all of any Bonus Award
is to be paid in shares of Common Stock pursuant to this Section 6.3, the number
of shares of Common Stock to be delivered shall be equal to the dollar amount of
the Bonus Award or part thereof otherwise payable in cash divided by the closing
price of a share of Common Stock as reported on any national stock exchange or
quotation system on which the shares of Common Stock are traded on the preceding
or next preceding day prior to the day the Bonus Awards for the applicable Bonus
Period are to be paid (except no fractional shares will be delivered; the
Participant will be paid cash in lieu of any fractional shares). Shares of
Common Stock to be delivered under this Plan shall be paid under any Equity Plan
under which shares of Common Stock are otherwise available for payment of Bonus
Awards, as the Committee shall designate.

6.4 Taxes; Withholding. To the extent required by law, the Employer shall
withhold from all Distributions made hereunder any amounts required to be
withheld by Federal and state or local government or other applicable laws. Each
Participant shall be responsible for satisfying in cash or cash equivalent
acceptable to the Committee any income and employment tax withholdings
applicable to any Distribution to the Participant under the Plan.
Notwithstanding the foregoing, the Committee, in its sole discretion, may (but
is not required to) permit the Participant to pay any required withholding (but
only to the extent of any minimum required withholdings) by withholding from
delivery shares of Common Stock that would otherwise be paid as a Bonus Award
under the Plan whose closing price as reported on any national stock exchange or
quotation

 

8



--------------------------------------------------------------------------------

system on which the shares of Common Stock are traded on the preceding or next
preceding day prior to the date of withholding equals the dollar amount of the
required withholdings to be paid in shares of Common Stock.

 

7. CHANGE IN CONTROL

7.1 Payment upon Termination of Employment on or after a Change in Control. If
at any time on or after a Change in Control occurs the Participant’s employment
with all Employers is terminated by an Employer for any reason other than Cause,
death or Disability, then, the Participant shall be entitled to receive for the
Bonus Period that includes the date of the Change in Control the Bonus Award
that would result based on actual business results for the entire Bonus Period
taking into account the Corporate Performance Objectives achieved during the
Bonus Period, calculated on the same basis as other similarly-situated
Participants, and assuming for each Participant a Bonus Award of no less than
such percentage of the Bonus Pool or other amount as will be established by the
Committee prior to the Change in Control, except that the Bonus Award for that
Bonus Period shall be prorated for the number of days the Participant was
employed for the relevant Bonus Period through the time of termination of
employment; provided, however, that Participant shall only be entitled to
receive such Bonus Award for the Bonus Period that includes the date of the
Change in Control if the Committee prior to the Change in Control determines
that the Bonus Award will be payable despite the termination of the
Participant’s employment. Each Participant described above also shall be
entitled to receive any Bonus Award payable for any Bonus Period that ended
before the date of the Change in Control as the Committee prior to the Change in
Control may determine for such Bonus Period. Such Bonus Awards shall be paid at
the normal time of the bonus payout as if the Participant had remained employed
but in no event later than the 15th day of the third month following the end of
the applicable Bonus Period.

 

8. MISCELLANEOUS

8.1 Unsecured General Creditor. Participants and their beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests, or
other claim in any property or assets of the Employer. Any and all assets shall
remain general, unpledged, unrestricted assets of the Employer. The Employer’s
obligation under the Plan shall be that of an unfunded and unsecured promise to
pay cash or shares of Common Stock in the future, and there shall be no
obligation to establish any fund, any security or any other restricted asset in
order to provide for the payment of amounts under the Plan.

8.2 Obligations to the Employer. If a Participant becomes entitled to a
Distribution under the Plan, and, if, at the time of the Distribution, such
Participant has outstanding any debt, obligation or other liability representing
an amount owed to any Employer, then the Employer may offset such amounts owing
to it or any other Employer against the amount of any Distribution. Such
determination shall be made by the Committee. Any election by the Committee not
to reduce any Distribution payable to a Participant shall not constitute a
waiver of any claim for any outstanding debt, obligation, or other liability
representing an amount owed to the Employer.

8.3 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and nontransferable.
No part of a Distribution, prior to actual Distribution, shall be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by

 

9



--------------------------------------------------------------------------------

a Participant or any other person, nor shall it be transferable by operation of
law in the event of the Participant’s or any other persons bankruptcy or
insolvency, except as set forth in Section 8.2 above.

8.4 Employment or Future Pay or Compensation Not Guaranteed. Nothing contained
in this Plan nor any action taken hereunder shall be construed as a contract of
employment or as giving any Participant or any former Participant any right to
be retained in the employ of an Employer or receive or continue to receive any
rate of pay or other compensation, nor shall it interfere in any way with the
right of an Employer to terminate the Participant’s employment at any time
without assigning a reason therefore.

8.5 Gender, Singular and Plural. All pronouns and any variations thereof shall
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.

8.6 Captions. The captions to the articles, sections, and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

8.7 Applicable Law. This Plan shall be governed and construed in accordance with
the laws of the Commonwealth of Virginia.

8.8 Validity. In the event any provision of the Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.

8.9 Notice. Any notice or filing required or permitted to be given to the
Committee shall be sufficient if in writing and hand delivered, or sent by
registered or certified mail, to the principal office of the Company, directed
to the attention of the Committee. Such notice shall be deemed given as of the
date of delivery or, if delivery is made by mail, as of the date shown on the
postmark on the receipt for registration or certification.

8.10 Compliance. No Distribution shall be made hereunder except in compliance
with all applicable laws and regulations (including, without limitation,
withholding tax requirements), any listing agreement with any stock exchange to
which the Company is a party, and the rules of all domestic stock exchanges on
which the Company’s shares of capital stock may be listed. The Committee shall
have the right to rely on an opinion of its or the Company’s counsel as to such
compliance. No Distribution shall be made hereunder unless the Employer has
obtained such consent or approval as the Employer may deem advisable from
regulatory bodies having jurisdiction over such matters.

8.11 No Duplicate Payments. The Distributions payable under the Plan are the
maximum to which the Participant is entitled in connection with the Plan. To the
extent the Participant and the Employer are parties to any other agreements or
arrangements relating to the Participant’s employment that provide for payments
of any bonuses under this Plan on termination of employment, this Plan shall be
construed and interpreted so that the Bonus Awards and Distributions payable
under the Plan and such other agreements or arrangements are only paid once; it
being the intent of this Plan not to provide the Participant any duplicative
payments of Bonus Awards. To the extent a Participant is entitled to a bonus
payment calculated under this Plan and under any other agreement or arrangement,
which would result in a duplicative payment of the

 

10



--------------------------------------------------------------------------------

Bonus Award or Distribution, no Bonus Award or Distribution will be payable
hereunder if the payment under the other agreement or arrangement is not reduced
by any duplicative payment under this Plan.

8.12 Confidentiality. The Participant may not discuss or disclose any terms of
this Plan or its benefits with anyone except for Participant’s attorneys,
accountants and immediate family members who shall be instructed to maintain the
confidentiality agreed to under this Plan, except as may be required by law.

8.13 Temporary Leaves of Absence. The Committee in its sole discretion may
decide to what extent leaves of absence for government or military service,
illness, temporary disability or other reasons shall, or shall not be, deemed an
interruption or termination of employment.

8.14 Clawback Provision. Notwithstanding any other provision of the Plan, the
Participant shall reimburse or return to the Employer the gross aggregate amount
of any cash Distribution that the Participant previously received under the
Plan, to the extent required under applicable law or any clawback or
compensation recoupment policy that the Employer may adopt as long as such
requirement to reimburse or return is triggered by action of the Committee or
the Board that is taken prior to a Change in Control.

8.15 No Interest on Bonus Awards. If the Employer for any reason fails to make
payment of a Bonus Award at the time such Bonus Award becomes payable, the
Employer shall not be liable for any interest or other charges thereon.

 

9. AMENDMENT AND TERMINATION OF THE PLAN

9.1 Amendment. Except as set forth in Section 9.3 below, the Committee in its
sole discretion may at any time amend the Plan in whole or in part.

9.2 Termination of the Plan.

(a) Employer’s Right to Terminate. Except as set forth in Section 9.3 below, the
Committee may at any time terminate the Plan, if it determines in good faith
that the continuation of the Plan is not in the best interest of the Company and
its shareholders. No such termination of the Plan shall reduce any Distributions
already made.

(b) Payments upon Termination of the Plan. Upon the termination of the Plan
under this Section, Bonus Awards for future Bonus Periods shall not be made.
With respect to the Bonus Period in which such termination takes place and any
Bonus Period that ended before the termination of the Plan, the Employer will
pay to each Participant the Participant’s Bonus Award, if any, for such Bonus
Period, less any applicable withholdings, only to the extent the Committee
provides for any such payments on termination of the Plan (in which case all
such payments will be made no later than the 15th day of the third month
following the end of the applicable Bonus Period.

9.3 Amendment or Termination after a Change in Control. Notwithstanding any
other provision of the Plan, the Committee may not amend or terminate the Plan
in whole or in part, or change eligibility for participation in the Plan, on or
after a Change in Control to the extent any such amendment or termination, or
change in eligibility for participation in the Plan, would adversely affect the
Participants’ rights hereunder, or result in Bonus Awards not being paid
consistent with the terms of the Plan in effect prior to such amendment or
termination, for the Bonus Period in which the amendment or termination of the
Plan takes place and any prior Bonus

 

11



--------------------------------------------------------------------------------

Period, and assuming for each Participant a Bonus Award of no less than the
percentage of the Bonus Pool or such other amount as will be established by the
Committee prior to the Change in Control for any such Bonus Period.

9.4 Duration of Plan. The Plan shall commence on the date specified herein, and
subject to Section 10 (regarding the right to amend or terminate the Plan at any
time) shall remain in effect thereafter.

 

10. COMPLIANCE WITH SECTION 409A

10.1 Tax Compliance. This Plan is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be construed and interpreted
in accordance therewith. The Committee may at any time amend, suspend or
terminate this Plan, or any payments to be made hereunder, as necessary to be
exempt from Section 409A of the Code. Notwithstanding the preceding, no Employer
shall be liable to any Employee or any other person if the Internal Revenue
Service or any court or other authority having jurisdiction over such matter
determines for any reason that any Bonus Award or Distribution to be made under
this Plan is subject to taxes, penalties or interest as a result of failing to
comply with Section 409A of the Code. The Distributions under the Plan are
intended to satisfy the exemption from Section 409A of the Code for “short-term
deferrals.”

 

11. CLAIMS PROCEDURES

11.1 Filing of Claim. If a Participant becomes entitled to a Bonus Award or a
Distribution has otherwise become payable, and the Participant has not received
the benefits to which the Participant believes he is entitled under such Bonus
Award or Distribution, then the Participant must submit a written claim for such
benefits to the Committee within ninety (90) days of the date the Bonus Award
would have become payable (assuming the Participant is entitled to the Bonus
Award) or the claim will be forever barred.

11.2 Appeal of Claim. If a claim of a Participant is wholly or partially denied,
the Participant or his duly authorized representative may appeal the denial of
the claim to the Committee. Such appeal must be made at any time within thirty
(30) days after the Participant receives written notice from the Committee of
the denial of the claim. In connection therewith, the Participant or his duly
authorized representative may request a review of the denied claim, may review
pertinent documents and may submit issues and comments in writing. Upon receipt
of an appeal, the Committee shall make a decision with respect to the appeal
and, not later than sixty (60) days after receipt of such request for review,
shall furnish the Participant with a decision on review in writing, including
the specific reasons for the decision, as well as specific references to the
pertinent provisions of the Plan upon which the decision is based.
Notwithstanding the foregoing, if the Committee has not rendered a decision on
appeal within sixty (60) days after receipt of such request for review, the
Participant’s appeal shall be deemed to have been denied upon the expiration of
the sixty (60)-day review period.

11.3 Final Authority. The Committee has discretionary and final authority under
the Plan to determine the validity of any claim. Accordingly, any decision the
Committee makes on the Participant’s appeal shall be final and binding on all
parties. If a Participant disagrees with the Committee’s final decision, the
Participant may bring suit, but only after the claim on appeal has been denied
or deemed denied. Any such lawsuit must be filed within ninety (90) days of the
Committee’s denial (or deemed denial) of the Participant’s claim or the claim
will be forever

 

12



--------------------------------------------------------------------------------

barred. Unless the Company consents in writing to the selection of an
alternative forum, the United States District Court for the Eastern District of
Virginia, Alexandria Division, or in the event that court lacks jurisdiction to
hear such action, the Circuit Court of the County of Fairfax, Virginia shall be
the sole and exclusive forum for (i) any such suit or (ii) any other claims
related to this Plan.

 

12. SHAREHOLDER APPROVAL

12.1 Shareholder Approval. The Plan is effective as of the Effective Date
contingent on the approval of the Plan by the Company’s shareholders at the
Company’s 2015 Annual Meeting of Shareholders. Notwithstanding any other
provision of the Plan, no Bonus Awards may be paid under the Plan unless and
until the Plan is approved by the Company’s shareholders, in a separate vote, at
the Company’s 2015 Annual Meeting of Shareholders, by a majority of the votes
cast (including abstentions to the extent abstentions are counted as voting
under applicable state law).

 

13